EXHIBIT 10.5

UNITED STATES OF AMERICA
BEFORE FEDERAL TRADE COMMISSION
 


COMMISSIONERS:
 
Deborah Platt Majoras, Chairman
   
Pamela Jones Harbour
   
Jon Leibowitz
   
William E. Kovacic
   
J. Thomas Rosch

 
 


 
       
)
   
In the Matter of
)
     
)
   
BOSTON SCIENTIFIC CORPORATION,
)
 
a corporation;
)
     
)
   
and
)
 
   
)
Docket No.
GUIDANT CORPORATION,
)
   
a corporation.
)
     
)
   

 

 
DECISION AND ORDER
 
The Federal Trade Commission (“Commission”) having initiated an investigation of
the proposed merger of Respondent Boston Scientific Corporation (“BSC”) and
Respondent Guidant Corporation (“Guidant”), hereinafter referred to as
“Respondents,” and Respondents having been furnished thereafter with a copy of a
draft of Complaint that the Bureau of Competition proposed to present to the
Commission for its consideration and which, if issued by the Commission, would
charge Respondents with violations of Section 7 of the Clayton Act, as amended,
15 U.S.C. § 18, and Section 5 of the Federal Trade Commission Act, as amended,
15 U.S.C. § 45; and


Respondents, Abbott Laboratories, their attorneys, and counsel for the
Commission having thereafter executed an Agreement Containing Consent Orders
(“Consent Agreement”), containing an admission by Respondents of all the
jurisdictional facts set forth in the aforesaid draft of Complaint, a statement
that the signing of said Consent Agreement is for settlement purposes only and
does not constitute an admission by Respondents that the law has been violated
as alleged in such Complaint, or that the facts as alleged in such Complaint,
other than jurisdictional facts, are true, and waivers and other provisions as
required by the Commission’s Rules; and



--------------------------------------------------------------------------------


The Commission having thereafter considered the matter and having determined
that it had reason to believe that Respondents have violated the said Acts, and
that a Complaint should issue stating its charges in that respect, and having
accepted the executed Consent Agreement and placed such Consent Agreement on the
public record for a period of thirty (30) days for the receipt and consideration
of public comments, now in further conformity with the procedure described in
Commission Rule 2.34, 16 C.F.R. § 2.34, the Commission hereby makes the
following jurisdictional findings and issues the following Decision and Order
(“Order”):


1.  Respondent BSC is a corporation organized, existing and doing business under
and by virtue of the laws of the State of Delaware, with its offices and
principal place of business located at One Boston Scientific Place, Natick, MA
01760.


2.  Respondent Guidant is a corporation organized, existing and doing business
under and by virtue of the laws of the State of Indiana, with its offices and
principal place of business located at 111 Monument Circle, Indianapolis, IN
46204.


3.  Abbott Laboratories is a corporation organized, existing, and doing business
under and by virtue of the laws of the State of Illinois, with its offices and
principal place of business located at 100 Abbott Park Road, Abbott Park, IL
60064.


3.  The Federal Trade Commission has jurisdiction over the subject matter of
this proceeding and of Respondents and Abbott Laboratories, and the proceeding
is in the public interest.


ORDER
 
I.


IT IS ORDERED that, as used in this Order, the following definitions shall
apply:



A.           
“BSC” means Boston Scientific Corporation, its directors, officers, employees,
agents, representatives, predecessors, successors, and assigns; its joint
ventures, subsidiaries, divisions, groups and affiliates controlled by Boston
Scientific Corporation, and the respective directors, officers, employees,
agents, representatives, successors, and assigns of each. After the Effective
Date, the term “BSC” shall include Guidant.




B.           
“Guidant” means Guidant Corporation, its directors, officers, employees, agents,
representatives, predecessors, successors, and assigns; its joint ventures,
subsidiaries, divisions, groups and affiliates controlled by Guidant
Corporation, and the respective directors, officers, employees, agents,
representatives, successors, and assigns of each.




C.           
“Respondents” means BSC and Guidant, individually and collectively.



2

--------------------------------------------------------------------------------



D.           
“Commission” means the Federal Trade Commission.




E.           
“Abbott” means Abbott Laboratories, its directors, officers, employees, agents,
representatives, predecessors, successors, and assigns; its joint ventures,
subsidiaries, divisions, groups and affiliates controlled by Abbott
Laboratories, and the respective directors, officers, employees, agents,
representatives, successors, and assigns of each.




F.           
“Abbott Agreement” means the “Transaction Agreement” by and between BSC and
Abbott dated January 8, 2006, as amended as of January 16, 2006, February 16,
2006, and April 5, 2006, and all amendments, exhibits, attachments, agreements,
and schedules thereto, including, but not limited to, the May 19, 2006,
amendment to the Master Transition Services Agreement, that have been approved
by the Commission to accomplish the requirements of this Order. The Abbott
Agreement is attached to this Order as non-public Appendix I.




G.           
“Acquisition” means the acquisition contemplated by the “Agreement and Plan of
Merger” dated as of January 25, 2006, by and among BSC and Guidant (“Acquisition
Agreement”), whereby BSC agreed to acquire Guidant.




H.           
“Actual Cost” means the actual cost incurred to provide the relevant assistance
or service (including a reasonable allocation for overhead expenses attributable
thereto and without any markup for profit), calculated in a manner consistent
with past custom and practice.




I.           
“Agency(ies)” means any governmental regulatory authority or authorities in the
world responsible for granting approval(s), clearance(s), qualification(s),
license(s) or permit(s) for any aspect of the research, Development,
manufacture, marketing, distribution or sale of Drug Eluting Stents or Vascular
Products. The term “Agency” includes, but is not limited to, the United States
Food and Drug Administration (“FDA”).




J.           
“Assets to be Divested” means all of Respondent Guidant’s assets, tangible and
intangible, businesses and goodwill existing as of the Closing Date, that are
related primarily to (with “primarily” being determined by taking into account
revenues, assets, personnel, registrations and other relevant factors) the
research, Development, manufacture, distribution, marketing or sale of Vascular
Products, including, without limitation, the following:




1.    
all Vascular Intellectual Property;




2.    
all Guidant Vascular Plants;




3.    
all Vascular Manufacturing Technology;




4.    
all Vascular Scientific and Regulatory Material;

 
3

--------------------------------------------------------------------------------



5.    
all Respondent Guidant’s books, records and files related to the foregoing or to
Vascular Products;




6.    
all Guidant Vascular Manufacturing Equipment;




7.    
all rights, titles and interests in and to the contracts entered into in the
ordinary course of business with customers, suppliers, sales representatives,
distributors, agents, personal property lessors, personal property lessees,
licensors, licensees, consignors, consignees, including, without limitation, all
contracts with any Third Party for the supply of components used in the
manufacture of Guidant Vascular Products;




8.    
all inventory, including raw materials, packaging materials, work-in-process and
finished goods;




9.    
all commitments and orders for the purchase of goods that have not been shipped;




10.   
all rights under warranties and guarantees, express or implied; and




11.   
all items of prepaid expenses;



provided, however, “Assets to be Divested” does not include the name “Guidant”;
provided further, however,“Assets to be Divested” does not include the capital
stock and equity interests of EndoVascular Technologies, Inc., a Delaware
corporation (“EVT”), or any subsidiary thereof or any assets of EVT or and
subsidiary thereof, including all rights of Guidant, EVT and any other Guidant
subsidiary with respect to the ANCURE ENDOGRAFT System.



K.           
“BSC Senior Management” means the executive officers of BSC for purposes of SEC
filings, excluding the three individuals who will run the CRM Business.




L.            
“BSC Shares” means all shares of stock of BSC that Abbott holds or acquires
pursuant to the Remedial Agreement.




M.
“Business Day” means any day other than Saturday, Sunday, or any Federal
holiday.




N.             
“Cameron” means Cameron Health, Inc., a corporation organized, existing, and
doing business under and by virtue of the laws of the State of Delaware, having
its principal place of business located at 905 Calle Amanecer, Suite 300, San
Clemente, California 92673.




O.           
“Closing Date” means the date on which Respondents (or a Divestiture Trustee)
and a Commission-approved Acquirer consummate a transaction to Divest the Assets
to be Divested pursuant to this Order.



4

--------------------------------------------------------------------------------



P.            
“Commission-approved Acquirer” means the following:




1.    
Abbott; or




2.    
an entity that receives the prior approval of the Commission to acquire the
Assets to be Divested.




Q.           
“Confidential Business Information” means all information owned by, or in the
possession or control of, Respondents that is not in the public domain and that
is related to the research, Development, manufacture, marketing, importation,
exportation, supply, sales, sales support, or use of a Product.




R.            
“Control” means holding fifty (50) percent or more of the outstanding voting
securities of an issuer.




S.            
“CRM Business” means the cardiac rhythm management business of BSC (including,
after the Effective Date, Guidant).




T.            
“Day(s)” means the period of time prescribed under this Order as computed
pursuant to 16 C.F.R. § 4.3 (a).




U.                
“Development” means all preclinical and clinical drug and/or device development
activities, including test method development and stability testing, toxicology,
bioequivalency, formulation, process development, manufacturing scale-up,
development-stage manufacturing, quality assurance/quality control development,
statistical analysis and report writing, conducting clinical trials for the
purpose of obtaining any and all approvals, licenses, registrations or
authorizations from any Agency necessary for the manufacture, use, storage,
import, export, transport, promotion, marketing and sale of a Product (including
any governmental price or reimbursement approvals), Product approval and
registration, and regulatory affairs related to the foregoing. “Develop” means
to engage in Development.




V.            
“Divest” or “Divestiture” means to divest, grant, license, deliver and/or
otherwise convey.




W.
“Divestiture Trustee” means a trustee appointed by the Commission pursuant to
the relevant provisions of this Order.




X.                
“Drug Eluting Stent” means a Stent that elutes or otherwise delivers one or more
drugs or pharmaceutical compositions.




Y.            
“Effective Date” means the earlier of the following dates:




1.     
the date the Respondents close on the Acquisition Agreement; or



5

--------------------------------------------------------------------------------



2.     
the date the merger contemplated by the Acquisition Agreement becomes effective
by filing the certificate of merger with the Secretary of State of the State of
Indiana.




Z.            
“Field” means the use, manufacture, distribution, offer for sale, promotion,
advertisement, research, Development, sale, importation, exportation, or to have
used, made, distributed, offered for sale, promoted, advertised, researched,
Developed, sold, imported, or exported Vascular Products.




AA.        
“Governmental Entity” means any Federal, state, local or non-U.S. government or
any court, legislature, governmental agency or governmental commission or any
judicial or regulatory authority of any government.




BB.         
“Guidant Drug Eluting Stent” means the everolimus eluting Stent system in
Development by Guidant on the Closing Date, as approved by applicable
Governmental Entities, including the FDA, and any improvements or iterations
thereof approved for sale during the term of the applicable supply arrangements
and of the type that could be approved by a supplement to an approved PMA rather
than requiring a new PMA if such Stent were to be sold in the United States.




CC.         
“Guidant Drug Eluting Stent Intellectual Property” means all Vascular
Intellectual Property, including Intellectual Property available to Guidant
pursuant to agreements with Third Parties and subject to the terms of those
agreements, that is used in the Drug Eluting Stent program of Guidant having a
priority date prior to, or otherwise existing as of, the Closing Date, including
Intellectual Property relating to the bare metal and bioabsorbable stents,
drugs, polymers and delivery systems used with respect to such Drug Eluting
Stents.




DD.                
“Guidant Vascular Employees” means all employees of Guidant involved in the
research, Development, manufacture, distribution, marketing or sale of Guidant
Vascular Products.




EE.          
“Guidant Vascular Manufacturing Equipment” means, unless otherwise provided in a
Remedial Agreement, all assets used, to any extent, in the manufacture,
research, Development or packaging of Guidant Vascular Products, including
equipment located in the Jointly Held Plants, but not including any equipment at
the Jointly Held Plants relating solely to the manufacture, research,
Development or packaging of Retained Products.




FF.          
“Guidant Vascular Plants” means all locations or properties of Guidant at which
Guidant Vascular Products are researched, Developed, manufactured, distributed,
warehoused or sold, including, but not limited to, the facilities owned by
Guidant in Santa Clara, California and Temecula, California, the facilities
leased by Guidant in Temecula, California, the facilities of Guidant located in
Brussels, Belgium, and certain property located in Tokyo, Japan (as set forth in
the Remedial Agreement), but not including the Jointly Held Plants, the
facilities of Guidant located in Indianapolis, Indiana, or certain property
located in Tokyo, Japan (as set forth in the Remedial Agreement).

 
6

--------------------------------------------------------------------------------



GG.         
“Guidant Vascular Products” mean those Vascular Products researched, Developed,
manufactured or sold by Guidant as of the Effective Date.




HH.            
“Intellectual Property” means all intellectual property rights of any kind,
including rights in, to and concerning:




1.     
Patents;




2.     
trademarks, service marks, trade names, trade dress, logos, domain names
(collectively, Trademarks); trade secrets, know-how, techniques, software, code,
data, databases and compilations of information, copyrights, works of
authorship, inventions, formulas, processes, practices, methods and other
confidential or proprietary technical, business, research, Development and other
information; and




3.     
rights to obtain and file for Patents and registrations thereof;




II.            
“Interim Monitor” means a monitor appointed by the Commission pursuant to
Paragraph III of this Order.




JJ.                     
“Jointly Held Plants” means those manufacturing facilities of Guidant that
produce Vascular Products and other Products, including, but not limited to, the
Guidant plants located in Clonmel, Ireland and Dorado, Puerto Rico, but not
including the facilities owned by Guidant in Santa Clara, California and
Temecula, California, and the facilities leased by Guidant in Temecula,
California.




KK.            
“Law” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law by any Governmental Entity.




LL.          
“Patents” means all patents, patent applications and statutory invention
registrations in which Respondents hold rights, either through assignment or
license, and includes all reissues, divisions, continuations,
continuations_in_part, substitutions, reexaminations, restorations, and/or
patent term extensions thereof, all inventions disclosed therein, all rights
therein provided by international treaties and conventions, and all rights to
obtain and file for patents and registrations thereto.




MM.         
“Product” means any medical device or system or pharmaceutical, biological, or
genetic composition containing any formulation or dosage of a compound
referenced as its pharmaceutically, biologically or genetically active
ingredient.




NN.            
“Remedial Agreement” means the following:




1.     
the Abbott Agreement; and



7

--------------------------------------------------------------------------------



2.     
any agreement between a Respondent(s) and a Commission-approved Acquirer (or
between a Divestiture Trustee and a Commission-approved Acquirer) that has
received the prior approval of the Commission to accomplish the requirements of
this Order, and all amendments, exhibits, attachments, agreements, and schedules
thereto, related to the Assets to be Divested, that have been approved by the
Commission to accomplish the requirements of this Order.




OO.            
“Retained Product” means any Product(s) other than a Vascular Product.




PP.          
“Stent” means stents that provide intralumenal support through the use of
members to form a stent scaffold, which is principally responsible for
intralumenal support in the treatment of vascular disease.




QQ.          
“Third Party(ies)” means any private entity other than the following: (1) the
Respondents, or (2) the Commission-approved Acquirer.




RR.           
“Transfer Date” means as to each production line of Guidant Vascular
Manufacturing Equipment at a Jointly Held Plant, the date on which the
production line is shut down for disassembly and transfer to the facility of the
Commission-approved Acquirer.




SS.          
“Vascular Business” means the vascular intervention and endovascular solutions
businesses of Guidant.




TT.            
“Vascular Intellectual Property” means all Intellectual Property related
primarily to (with “primarily” being determined by taking into account revenues,
assets, personnel, registrations and other relevant factors) the Vascular
Products including methods of manufacture, commercialization and use of Vascular
Products, provided, however, “Vascular Intellectual Property” does not include
the name “Guidant.”




UU.            
“Vascular Manufacturing Technology” means all technology, trade secrets,
know-how, and proprietary information (whether patented, patentable or
otherwise) related to the manufacture (including all equipment used to
manufacture a Product in final finished form), validation, packaging, release
testing, stability and shelf life of Guidant Vascular Products, including all
product specifications, processes, product designs, plans, trade secrets, ideas,
concepts, manufacturing, engineering and other manuals and drawings, standard
operating procedures, flow diagrams, chemical, pharmacological, toxicological,
pharmaceutical, physical and analytical, safety, efficacy, bioequivalency,
quality assurance, quality control and clinical data, research records,
compositions, annual product reviews, process validation reports, analytical
method validation reports, specifications for stability trending and process
controls, testing and reference standards for impurities in and degradation of
products, technical data packages, chemical and physical characterizations,
dissolution test methods and results, formulations for administration, clinical
trial reports, regulatory communications and labeling and all other information
related to the manufacturing process, supplier lists, and supplier contracts.



8

--------------------------------------------------------------------------------



VV.            
“Vascular Products” means all Products used in vascular intervention and
endovascular procedures, including, but not limited to, balloon catheters,
atherectomy devices, guidewires, guiding catheters, stents, drug eluting stents,
bioabsorbable and/or biodegradable stents, stent coatings, and embolic
protection devices; provided, however, that except as set forth in any Remedial
Agreement, Vascular Products shall not include Products related primarily (with
“primarily” being determined by taking into account revenues, assets, personnel,
registrations and other relevant factors) to cardiac rhythm management or
cardiac surgery procedures.




WW.      
“Vascular Scientific and Regulatory Material” means all technological,
scientific, chemical, biological, pharmacological, toxicological, regulatory and
clinical trial materials and information related to Guidant Vascular Products,
and full rights to use such materials, in any and all jurisdictions.





II.


IT IS FURTHER ORDERED that:



A.           
Not later than immediately prior to the Acquisition, Guidant shall Divest the
Assets to be Divested to Abbott, absolutely and in good faith, at no minimum
price and royalty-free, pursuant to and in accordance with the Abbott Agreement
(which agreement shall not vary or contradict, or be construed to vary or
contradict, the terms of this Order, it being understood that nothing in this
Order shall be construed to reduce any rights or benefits of Abbott or to reduce
any obligations of Respondents under such agreement);



 
provided, however, that Respondents may include as part of a Remedial Agreement
a requirement that the Commission-approved Acquirer make one-time fixed payments
upon FDA approval and/or approval from the Ministry of Health and Welfare of
Japan of a Drug Eluting Stent using everolimus;



provided further, however, that Respondents may include as part of a Remedial
Agreement a requirement that the Commission-approved Acquirer pay royalties to
the same extent and on the same basis that Guidant pays royalties to any Third
Party. Such royalties shall be paid by the Commission-approved Acquirer directly
to the Third Party and Respondents shall obtain no information about such
payments except for an acknowledgment that the payment has been made;


provided further, however, that Respondents may include as part of a Remedial
Agreement that BSC will obtain a license to the Guidant Drug Eluting Stent
Intellectual Property, which license may provide that any rights to Guidant Drug
Eluting Stent Intellectual Property
 
9

--------------------------------------------------------------------------------


granted by Abbott to a Third Party shall not extend to such Third Party’s Drug
Eluting Stent system if the drug used in such Drug Eluting Stent system is
everolimus, and a supply of Guidant Drug Eluting Stents from the
Commission-approved Acquirer;


provided further, however, that Respondents may include as part of a Remedial
Agreement that BSC will obtain a license to any portion of the Vascular
Intellectual Property that is used or in Development as of the Effective Date
with Retained Products of Guidant, limited to use for Retained Products;


provided further, however, that at Abbott’s sole discretion, Guidant may Divest
to Abbott the shares in Guidant Intercontinental Trading (Shanghai) Co. Ltd.
after the Effective Date;


provided further, however, that at Abbott’s sole discretion, Guidant may Divest
to Abbott any other assets or interests which constitute an insubstantial
portion of the Assets to be Divested after the Effective Date;


provided further, however, that at Abbott’s sole discretion, Respondents need
not divest to Abbott one-half of the interests in any Third Party in which
Guidant holds an interest;


provided further, however, that Respondents shall not be required to divest any
interest in EndoTex Interventional Systems, Inc.;


provided further, however, that Respondents shall not be required to divest any
portion of the Assets to be Divested that Abbott, in its sole discretion, has
affirmatively elected not to acquire in any Remedial Agreement.



B.            
BSC shall not acquire Guidant until after Guidant shall have Divested the Assets
to be Divested to a Commission-approved Acquirer and pursuant to a Remedial
Agreement.




C.            
Not later than immediately prior to the Acquisition, Guidant shall grant to
Abbott a perpetual, non-exclusive, fully paid-up and royalty-free, worldwide
license (with the exclusive right to license or sublicense in the Field, except
that BSC may retain the right to license or sublicense “have made” rights solely
on behalf of BSC in the Field) under all Intellectual Property, having a
priority date prior to, or otherwise existing as of the Closing Date, that is
owned or, to the extent permitted by the applicable agreement, licensed to (with
the right to sublicense) or otherwise controlled by, Guidant immediately prior
to the Acquisition that is used in the Vascular Business, but is not included in
the Assets to be Divested.




D.            
If, as a result of any failure by Respondents to Divest the Assets to be
Divested within the time period required by this Order, Guidant loses any rights
to any portion of the Vascular Intellectual Property included within the Assets
to be Divested, then the Commission may require BSC to license or Divest to the
Commission-approved Acquirer such portions of



10

--------------------------------------------------------------------------------



           
BSC’s Vascular Intellectual Property as the Commission determines is appropriate
to make up for the loss of such Vascular Intellectual Property held by Guidant
prior to the Acquisition.

 

E.            
Any Remedial Agreement shall be deemed incorporated into this Order, and any
failure by Respondents to comply with any term of such Remedial Agreement shall
constitute a failure to comply with this Order.




F.            
Respondents, in any Remedial Agreement related to the Assets to be Divested,
shall covenant to the Commission-approved Acquirer that, after the Closing Date,
Respondents shall not join, or file, prosecute, continue or maintain any suit,
in Law or equity, against the Commission-approved Acquirer for the research,
Development, manufacture, use, import, distribution, marketing or sale of (a)
any Vascular Product that is approved for sale in the U.S., Europe or Japan,
manufactured by Guidant or for Guidant by any Person other than a Restricted
Person as defined in the Abbott Agreement and sold by Guidant in commercial
quantities as of the Closing Date, or (b) any Vascular Product in human clinical
trials on the Closing Date that is manufactured by Guidant or for Guidant by any
Person other than a Restricted Person as defined in the Abbott Agreement;
provided, however, that this covenant need not extend to Restricted Persons as
defined in the Abbott Agreement.




G.            
Respondents, in any Remedial Agreement related to the Assets to be Divested,
shall covenant to the Commission-approved Acquirer that, for a period of eight
(8) years after the Closing Date, and thereafter with respect to any action
occurring during such eight (8) year period, Respondents shall not join, or
file, prosecute, continue or maintain any suit, in Law or equity, against the
Commission-approved Acquirer for the research, Development, manufacture, use,
import, distribution, marketing or sale of any Vascular Products manufactured by
the Commission-approved Acquirer or for the Commission-approved Acquirer by any
Person other than (except as provided in the Abbott Agreement) a Restricted
Person as defined in the Abbott Agreement; provided, however, that this covenant
need not extend to Restricted Persons as defined in the Abbott Agreement.




H.            
Prior to the Closing Date, Respondents shall secure all consents and waivers
from all Third Parties that are necessary for the transfer of the Vascular
Intellectual Property of Guidant to the Commission-approved Acquirer, or for the
continued research, Development, manufacture, use, import, distribution,
marketing or sale of Vascular Products by the Commission-approved Acquirer,
provided however, that this provision shall apply only to consents and waivers
that are necessary for the continued viability of the Assets to be Divested.




I.             
After the Closing Date, Respondents shall not join, or file, prosecute, continue
or maintain any suit, in Law or equity, against the Commission-approved Acquirer
for the research, Development, manufacture, use, import, distribution, marketing
or sale of (a) any Vascular Product that is approved for sale in the U.S.,
Europe or Japan, manufactured by Guidant or

 
11

--------------------------------------------------------------------------------



     
for Guidant by any Person other than a Restricted Person as defined in the
Abbott Agreement and sold by Guidant in commercial quantities as of the Closing
Date, or (b) any Vascular Product in human clinical trials on the Closing Date
that is manufactured by Guidant or for Guidant by any Person other than a
Restricted Person as defined in the Abbott Agreement; and for a period of eight
(8) years after the Closing Date, and thereafter with respect to any action
occurring during such eight (8) year period, Respondents shall not join, or
file, prosecute, continue or maintain any suit, in Law or equity, against the
Commission-approved Acquirer for the research, Development, manufacture, use,
import, distribution, marketing or sale of any Vascular Products manufactured by
the Commission-approved Acquirer or for the Commission-approved Acquirer by any
Person other than (except as provided in the Abbott Agreement) a Restricted
Person as defined in the Abbott Agreement; provided, however, that this
requirement shall not extend to Restricted Persons as defined in the Abbott
Agreement.

 

J.             
No later than ninety (90) days after the Closing Date, Respondents shall
segregate the Guidant Vascular Plants and the Jointly Held Plants such that
Respondents’ employees shall have no access to those portions of the Guidant
Vascular Plants and the Jointly Held Plants involved in the research,
Development, manufacture, use, import, distribution, marketing or sale of
Vascular Products. At the option of the Commission-approved Acquirer (to be
exercised no later than ninety (90) days after the date the Commission-approved
Acquirer signs a Remedial Agreement with Respondents to effect the divestiture
of the Assets to be Divested), Respondents shall include in any Remedial
Agreement the following provisions, and Respondents shall satisfy the following:




1.     
Respondents shall, no later than ninety (90) days after the Closing Date, file
all papers and take all steps necessary to divide the plot of land on which the
Clonmel, Ireland plant of Guidant is situated such that the Commission-approved
Acquirer will own the new building currently being constructed at the site,
together with all land, parking facilities, access roads and real property not
necessary for the operations of the current facility, in fee simple.




2.     
Respondents shall, until the Transfer Date, provide the Commission-approved
Acquirer with all services and support necessary at the Jointly Held Plants to
enable the Commission-approved Acquirer to continue in the research,
Development, manufacture, use, import, distribution, marketing or sale of
Vascular Products at such Jointly Held Plants to the same extent that Guidant
was prior to the Acquisition.




3.     
Respondents shall, until two (2) years after the Closing Date, or one (1) year
after the Transfer Date, whichever is later, provide assistance and advice to
enable the Commission-approved Acquirer to obtain all necessary licenses,
registrations or approvals to manufacture and sell the Vascular Products
manufactured by Guidant at the Jointly Held Plants.



12

--------------------------------------------------------------------------------



4.     
Respondents shall enter into an agreement to supply to the Commission-approved
Acquirer administrative, human resources, accounting and legal services (such
legal services to be limited to providing historical information concerning
legal matters) for a period not longer than three (3) years following the
Closing Date.




5.     
Respondents shall, no later than eighteen (18) months after the Closing Date,
remove all assets not being divested to the Commission-approved Acquirer from
each of the Guidant Vascular Plants.




6.     
Respondents shall provide to the Commission-approved Acquirer all documents or
materials in Respondent Guidant’s possession, custody or control as of the
Effective Date to the extent related to Vascular Products.




K.            
If the Commission determines that Respondents have not complied with the
requirements of Paragraphs II.J. of this Order, the Commission may require
Respondents to Divest the Jointly Held Plants to the Commission-approved
Acquirer. Respondents shall complete such Divestiture, if required by the
Commission, within ninety (90) days of the date the Commission notifies
Respondents of its determination, and shall Divest the Jointly Held Plants only
in a manner that receives the prior approval of the Commission.




L.            
Respondents shall:




1.     
not later than twenty five (25) days before the Closing Date (a) provide to the
Commission-approved Acquirer a list of all Guidant Vascular Employees; (b) allow
the Commission-approved Acquirer to interview any Guidant Vascular Employees;
and (c) in compliance with all laws, allow the Commission-approved Acquirer to
inspect the personnel files and other documentation relating to such Guidant
Vascular Employees;




2.     
not later than fifteen (15) days before the Closing Date provide an opportunity
for the Commission-approved Acquirer: (a) to meet personally, and outside the
presence or hearing of any employee or agent of Respondents, with any one or
more of the Guidant Vascular Employees; and (b) to make offers of employment to
any one or more of the Guidant Vascular Employees;




3.     
not interfere, directly or indirectly, with the hiring or employing by the
Commission-approved Acquirer of Guidant Vascular Employees, and shall remove any
impediments or incentives within the control of Respondents that may deter these
employees from accepting employment with the Commission-approved Acquirer,
including, but not limited to, any non-compete provisions of employment or other
contracts with Respondents that would affect the ability or incentive of those
individuals to be employed by the Acquirer. In addition, Respondents shall not
make any counteroffer to a Guidant Vascular Employee who receives a written
offer of employment from the Commission-approved Acquirer; and

 
13

--------------------------------------------------------------------------------



4.     
not, for a period of one (1) year following the Closing Date without the
Commission-approved Acquirer’s prior written consent, directly or indirectly,
solicit or otherwise attempt to induce any of the Guidant Vascular Employees to
terminate their employment with the Commission-approved Acquirer; provided
however, that Respondents may:




a.     
advertise for employees in newspapers, trade publications or other media not
targeted specifically at Guidant Vascular Employees, or




b.     
hire Guidant Vascular Employees who apply for employment with Respondents, as
long as such employees were not solicited by Respondents in violation of this
Paragraph II.L.4;



provided further however, that this Paragraph II.L.4 shall not prohibit
Respondents from making offers of employment to or employing any Guidant
Vascular Employee after the Closing Date where the Commission-approved Acquirer
has notified Respondents in writing that the Commission-approved Acquirer does
not intend to make an offer of employment to that employee.



M.            
Prior to the Closing Date, Respondents shall secure all consents and waivers
from all Third Parties that are necessary for the Divestiture of the Assets to
be Divested, and for the continued research, Development, manufacture, use,
import, distribution, marketing or sale by the Commission-approved Acquirer of
Vascular Products manufactured by Guidant or for Guidant by a Person other than
a Restricted Person as defined in the Abbott Agreement, provided however, that
this provision shall apply only to consents and waivers that are necessary for
the continued viability of the Assets to be Divested.




N.            
In the event that Respondents are unable to satisfy all conditions necessary to
Divest any intangible asset that is a permit, license or right granted by any
domestic or foreign Governmental Entity, Respondents shall provide such
assistance as the Commission-approved Acquirer may reasonably request in the
Commission-approved Acquirer’s efforts to obtain a comparable permit, license or
right.




O.            
Respondents shall not use, directly or indirectly, any Confidential Business
Information (other than as necessary to comply with the requirements of this
Order or the Abbott Agreement) related to the research, Development,
manufacture, use, import, distribution, marketing or sale of the Guidant
Vascular Products, and shall not disclose or convey such Confidential Business
Information, directly or indirectly, to any person except in connection with the
Divestiture of the Guidant Vascular Business, to the Interim Monitor, if any,
and to the Divestiture Trustee, if any; provided however, that:




1.     
This Paragraph II.O. shall not apply to any Confidential Business Information
related to the Guidant Vascular Products that Respondents can demonstrate to the
Commission that Respondent BSC obtained other than in connection with the
Acquisition.

 
14

--------------------------------------------------------------------------------



2.     
This Paragraph II.O. shall not apply to any Confidential Business Information
related to the Guidant Drug Eluting Stent Intellectual Property if Respondent
BSC has received a license to the Guidant Drug Eluting Stent Intellectual
Property from the Commission-approved Acquirer.




3.     
This Paragraph II.O. shall not apply to any Confidential Business Information
related to Retained Products for use with Retained Products.




4.     
This Paragraph II.O. shall not apply to the use of Confidential Business
Information by Respondents in complying with the requirements or obligations of
the laws of the United States or other countries.




5.     
This Paragraph II.O. shall not apply to the use of Confidential Business
Information by Respondents to defend against legal claims brought by any Third
Party, or investigations or enforcement actions by government authorities,
provided that the Commission-approved Acquirer has consented to such use.




6.     
This Paragraph II.O. shall not apply to the use of Confidential Business
Information by Respondents to the extent consented to by the Commission-approved
Acquirer.



Provided, however, that Respondents shall require any BSC employees or agents
who as of the Effective Date or pursuant to the Abbott Agreement have access to
Confidential Business Information related to the Guidant Vascular Products to
enter into, no later than thirty (30) days after the Closing Date,
confidentiality agreements with the Respondents and the Commission-approved
Acquirer not to disclose such Confidential Business Information except as set
forth in this Paragraph II.O.



P.            
The purpose of the Divestiture of the Assets to be Divested to a
Commission-approved Acquirer is to create an independent, viable and effective
competitor in the Drug Eluting Stent market, the Coronary Guidewire market, and
the PTCA Balloon Catheter market, and to remedy the lessening of competition
resulting from the Acquisition as alleged in the Commission’s Complaint.





III.


IT IS FURTHER ORDERED that:



A.            
At any time after Respondents sign the Consent Agreement in this matter, the
Commission may appoint a monitor (“Interim Monitor”) to assure that Respondents
expeditiously comply with all of their obligations and perform all of their
responsibilities as required by this Order and the Remedial Agreement.



15

--------------------------------------------------------------------------------



B.            
The Commission shall select the Interim Monitor, subject to the consent of
Respondent BSC, which consent shall not be unreasonably withheld. If Respondent
BSC has not opposed, in writing, including the reasons for opposing, the
selection of a proposed Interim Monitor within ten (10) Days after notice by the
staff of the Commission to Respondent BSC of the identity of any proposed
Interim Monitor, Respondents shall be deemed to have consented to the selection
of the proposed Interim Monitor.




C.            
Not later than ten (10) Days after the appointment of the Interim Monitor,
Respondents shall execute an agreement that, subject to the prior approval of
the Commission, confers on the Interim Monitor all the rights and powers
necessary to permit the Interim Monitor to monitor Respondents’ compliance with
the relevant requirements of this Order in a manner consistent with the purposes
of this Order.




D.            
If an Interim Monitor is appointed, Respondents shall consent to the following
terms and conditions regarding the powers, duties, authorities, and
responsibilities of the Interim Monitor:




1.     
The Interim Monitor shall have the power and authority to monitor Respondents’
compliance with the Divestiture and related requirements of this Order, and
shall exercise such power and authority and carry out the duties and
responsibilities of the Interim Monitor in a manner consistent with the purposes
of this Order and in consultation with the Commission.




2.     
The Interim Monitor shall act in a fiduciary capacity for the benefit of the
Commission.




3.     
The Interim Monitor shall serve until the later of:




a.     
the completion by Respondents of the obligation to Divest the Assets to be
Divested in a manner that fully satisfies the requirements of this Order and
notification by the Commission-approved Acquirer to the Interim Monitor that it
is fully capable of producing the relevant Product(s) acquired pursuant to a
Remedial Agreement independently of Respondents; or




b.     
the completion by Respondents of the last obligation under this Order pertaining
to the Interim Monitor’s service;



provided, however, that the Commission may extend or modify this period as may
be necessary or appropriate to accomplish the purposes of this Order.



4.     
Subject to any demonstrated legally recognized privilege, the Interim Monitor
shall have full and complete access to Respondents’ personnel, books, documents,
records kept in the normal course of business, facilities and technical
information, and such other relevant information as the Interim Monitor may
reasonably request, related to



16

--------------------------------------------------------------------------------


 

     
Respondents’ compliance with their obligations under this Order, including, but
not limited to, their obligations related to the Assets to be Divested.
Respondents shall cooperate with any reasonable request of the Interim Monitor
and shall take no action to interfere with or impede the Interim Monitor's
ability to monitor Respondents’ compliance with this Order.

 

5.     
The Interim Monitor shall serve, without bond or other security, at the expense
of Respondents on such reasonable and customary terms and conditions as the
Commission may set. The Interim Monitor shall have authority to employ, at the
expense of the Respondents, such consultants, accountants, attorneys and other
representatives and assistants as are reasonably necessary to carry out the
Interim Monitor’s duties and responsibilities.




6.     
Respondents shall indemnify the Interim Monitor and hold the Interim Monitor
harmless against any losses, claims, damages, liabilities, or expenses arising
out of, or in connection with, the performance of the Interim Monitor’s duties,
including all reasonable fees of counsel and other reasonable expenses incurred
in connection with the preparations for, or defense of, any claim, whether or
not resulting in any liability, except to the extent that such losses, claims,
damages, liabilities, or expenses result from misfeasance, gross negligence,
willful or wanton acts, or bad faith by the Interim Monitor.




7.     
Respondents shall report to the Interim Monitor in accordance with the
requirements of this Order and/or as otherwise provided in any agreement
approved by the Commission. The Interim Monitor shall evaluate the reports
submitted to the Interim Monitor by Respondents, and any reports submitted by
the Commission-approved Acquirer with respect to the performance of Respondents’
obligations under this Order or the Remedial Agreement. Within thirty (30) Days
from the date the Interim Monitor receives these reports, the Interim Monitor
shall report in writing to the Commission concerning performance by Respondents
of their obligations under this Order.




8.     
Respondents may require the Interim Monitor and each of the Interim Monitor’s
consultants, accountants, attorneys and other representatives and assistants to
sign a customary confidentiality agreement; provided, however, that such
agreement shall not restrict the Interim Monitor from providing any information
to the Commission.




E.            
The Commission may, among other things, require the Interim Monitor and each of
the Interim Monitor’s consultants, accountants, attorneys and other
representatives and assistants to sign an appropriate confidentiality agreement
related to Commission materials and information received in connection with the
performance of the Interim Monitor’s duties.




F.            
If the Commission determines that the Interim Monitor has ceased to act or
failed to act

 
17

--------------------------------------------------------------------------------



          
diligently, the Commission may appoint a substitute Interim Monitor in the same
manner as provided in this Paragraph.

 

G.            
The Commission may on its own initiative, or at the request of the Interim
Monitor, issue such additional orders or directions as may be necessary or
appropriate to assure compliance with the requirements of this Order.




H.            
The Interim Monitor appointed pursuant to this Order may be the same person
appointed as a Divestiture Trustee pursuant to the relevant provisions of this
Order.





IV.
IT IS FURTHER ORDERED that:



A.            
If Respondents have not fully complied with the obligations to Divest the Assets
to be Divested as required by this Order, or the Jointly Held Plants pursuant to
Paragraph II.K. if required, or Abbott has not Divested the BSC Shares as
required by Paragraph V., the Commission may appoint a trustee (“Divestiture
Trustee”) to Divest the Assets to be Divested or the BSC Shares, as the case may
be. In the event that the Commission or the Attorney General brings an action
pursuant to § 5(l) of the Federal Trade Commission Act, 15 U.S.C. § 45(l), or
any other statute enforced by the Commission, Respondents or Abbott shall
consent to the appointment of a Divestiture Trustee in such action to Divest the
Assets to be Divested or the BSC Shares. Neither the appointment of a
Divestiture Trustee nor a decision not to appoint a Divestiture Trustee under
this Paragraph shall preclude the Commission or the Attorney General from
seeking civil penalties or any other relief available to it, including a
court_appointed Divestiture Trustee, pursuant to § 5(l) of the Federal Trade
Commission Act, or any other statute enforced by the Commission, for any failure
by Respondents or Abbott to comply with this Order.




B.            
The Commission shall select the Divestiture Trustee, subject to the consent of
Respondent BSC or Abbott, as the case may be, which consent shall not be
unreasonably withheld. The Divestiture Trustee shall be a person with experience
and expertise in acquisitions and divestitures. If Respondent BSC or Abbott, as
the case may be, has not opposed, in writing, including the reasons for
opposing, the selection of any proposed Divestiture Trustee within ten (10) Days
after notice by the staff of the Commission to Respondent BSC or Abbott, as the
case may be, of the identity of any proposed Divestiture Trustee, Respondents or
Abbott, as the case may be, shall be deemed to have consented to the selection
of the proposed Divestiture Trustee.




C.            
Not later than ten (10) Days after the appointment of a Divestiture Trustee,
Respondents or Abbott, as the case may be, shall execute a trust agreement that,
subject to the prior approval of the Commission, transfers to the Divestiture
Trustee all rights and powers necessary to

 
18

--------------------------------------------------------------------------------



            
permit the Divestiture Trustee to effect the Divestiture required by this Order.

 

D.            
If a Divestiture Trustee is appointed by the Commission or a court pursuant to
this Paragraph, Respondents or Abbott, as the case may be, shall consent to the
following terms and conditions regarding the Divestiture Trustee’s powers,
duties, authority, and responsibilities:




1.     
Subject to the prior approval of the Commission, the Divestiture Trustee shall
have the exclusive power and authority to Divest the Assets to be Divested or
the BSC Shares, as the case may be.




2.     
The Divestiture Trustee shall have one (1) year after the date the Commission
approves the trust agreement described herein to accomplish the Divestiture,
which shall be subject to the prior approval of the Commission. If, however, at
the end of the one (1) year period, the Divestiture Trustee has submitted a plan
of Divestiture or believes that the Divestiture can be achieved within a
reasonable time, the Divestiture period may be extended by the Commission, or,
in the case of a court_appointed Divestiture Trustee, by the court; provided,
however, the Commission may extend the Divestiture period only two (2) times.




3.     
Subject to any demonstrated legally recognized privilege, the Divestiture
Trustee shall have full and complete access to the personnel, books, records and
facilities related to the Assets to be Divested by this Order or the BSC Shares
and to any other relevant information, as the Divestiture Trustee may request.
Respondents or Abbott, as the case may be, shall develop such financial or other
information as the Divestiture Trustee may request and shall cooperate with the
Divestiture Trustee. Respondents or Abbott, as the case may be, shall take no
action to interfere with or impede the Divestiture Trustee’s accomplishment of
the Divestiture. Any delays in Divestiture caused by Respondents or Abbott, as
the case may be, shall extend the time for Divestiture under this Paragraph in
an amount equal to the delay, as determined by the Commission or, for a
court_appointed Divestiture Trustee, by the court.




4.     
The Divestiture Trustee shall use commercially reasonable efforts to negotiate
the most favorable price and terms available in each contract that is submitted
to the Commission, subject to Respondents’ absolute and unconditional obligation
to Divest expeditiously and at no minimum price. Each Divestiture shall be made
in the manner and to an acquirer as required by this Order; provided, however,
if the Divestiture Trustee receives bona fide offers from more than one
acquiring entity, and if the Commission determines to approve more than one such
acquiring entity, the Divestiture Trustee shall Divest to the acquiring entity
selected by Respondents from among those approved by the Commission; provided
further, however, that Respondents shall select such entity within five (5) Days
after receiving notification of the Commission’s approval.



19

--------------------------------------------------------------------------------



5.     
The Divestiture Trustee shall serve, without bond or other security, at the cost
and expense of Respondents or Abbott, as the case may be, on such reasonable and
customary terms and conditions as the Commission or a court may set. The
Divestiture Trustee shall have the authority to employ, at the cost and expense
of Respondents or Abbott, as the case may be, such consultants, accountants,
attorneys, investment bankers, business brokers, appraisers, and other
representatives and assistants as are necessary to carry out the Divestiture
Trustee’s duties and responsibilities. The Divestiture Trustee shall account for
all monies derived from the Divestiture and all expenses incurred. After
approval by the Commission of the account of the Divestiture Trustee, including
fees for the Divestiture Trustee’s services, all remaining monies shall be paid
at the direction of the Respondents or Abbott, as the case may be, and the
Divestiture Trustee’s power shall be terminated. The compensation of the
Divestiture Trustee shall be based at least in significant part on a commission
arrangement contingent on the Divestiture of all of the relevant assets that are
required to be Divested by this Order.




6.     
Respondents or Abbott, as the case may be, shall indemnify the Divestiture
Trustee and hold the Divestiture Trustee harmless against any losses, claims,
damages, liabilities, or expenses arising out of, or in connection with, the
performance of the Divestiture Trustee’s duties, including all reasonable fees
of counsel and other expenses incurred in connection with the preparation for,
or defense of, any claim, whether or not resulting in any liability, except to
the extent that such losses, claims, damages, liabilities, or expenses result
from misfeasance, gross negligence, willful or wanton acts, or bad faith by the
Divestiture Trustee.




7.     
In the event that the Divestiture Trustee determines that he or she is unable to
Divest the Assets to be Divested in a manner that preserves their marketability,
viability and competitiveness and ensures their continued use in the research,
Development, manufacture, use, import, distribution, marketing, sale or
after-sales support of the relevant Product, the Divestiture Trustee may Divest
such additional assets of Respondents and effect such arrangements as are
necessary to satisfy the purposes and requirements of this Order.




8.     
The Divestiture Trustee shall have no obligation or authority to operate or
maintain the Assets to be Divested.




9.     
The Divestiture Trustee shall report in writing to Respondents and to the
Commission every sixty (60) Days concerning the Divestiture Trustee’s efforts to
accomplish the Divestiture.




10.   
Respondents or Abbott, as the case may be, may require the Divestiture Trustee
and each of the Divestiture Trustee’s consultants, accountants, attorneys and
other representatives and assistants to sign a customary confidentiality
agreement; provided, however, such agreement shall not restrict the Divestiture
Trustee from providing any information to the Commission.



20

--------------------------------------------------------------------------------



E.            
If the Commission determines that a Divestiture Trustee has ceased to act or
failed to act diligently, the Commission may a appoint a substitute Divestiture
Trustee in the same manner as provided in this Paragraph.




F.            
The Commission or, in the case of a court_appointed Divestiture Trustee, the
court, may on its own initiative or at the request of the Divestiture Trustee
issue such additional orders or directions as may be necessary or appropriate to
accomplish the Divestiture required by this Order.




G.            
The Divestiture Trustee appointed pursuant to this Paragraph may be the same
person appointed as Interim Monitor pursuant to the relevant provisions of this
Order.





V.


IT IS FURTHER ORDERED that:



A.            
No later than thirty (30) months after the Effective Date, Abbott shall divest
all BSC Shares.




B.            
Pending divestiture of the BSC Shares, Abbott shall vote the BSC Shares only in
proportion to all other shares voted on any matter that comes before a vote of
shareholders of BSC, and shall not obtain access to any non-public information
related to BSC or otherwise influence the management or operations of BSC by
virtue of its stock holdings in BSC.





VI.


IT IS FURTHER ORDERED that:



A.            
For a period commencing on the date this Order becomes final and continuing for
ten (10) years, Respondents shall not, without providing advance written
notification to the Commission, acquire, directly or indirectly, through
subsidiaries or otherwise, any ownership, leasehold, or other interest, in whole
or in part, in Cameron; provided, however, that such requirement shall not apply
to any interest in Cameron that BSC held as of the Effective Date; provided
further, however, that in the event Respondents provide financing to Cameron in
return for debt that is convertible to equity, such notification under this
provision shall be required only when Respondents propose to convert such debt
to equity. Said notification shall be given on the Notification and Report Form
set forth in the Appendix to Part 803 of Title 16 of the Code of Federal
Regulations as amended (hereinafter referred to as “the Notification”), and
shall be prepared and transmitted in accordance with the requirements of that
part, except that no filing fee will be required for any such

 
21

--------------------------------------------------------------------------------





        
notification, notification shall be filed with the Secretary of the Commission,
notification need not be made to the United States Department of Justice, and
notification is required only of Respondents and not of any other party to the
transaction. Respondents shall provide two (2) complete copies (with all
attachments and exhibits) of the Notification to the Commission at least thirty
(30) days prior to consummating any such transaction (hereinafter referred to as
the “first waiting period”). If, within the first waiting period,
representatives of the Commission make a written request for additional
information or documentary material (within the meaning of 16 C.F.R. § 803.20),
Respondents shall not consummate the transaction until thirty (30) days after
submitting such additional information or documentary material. Early
termination of the waiting periods in this Paragraph may be requested and, where
appropriate, granted by letter from the Bureau of Competition. Provided,
however, that prior notification shall not be required by this Paragraph for a
transaction for which notification is required to be made, and has been made,
pursuant to Section 7A of the Clayton Act, 15 U.S.C. § 18a.

 

B.            
Prior to acquiring Control of Cameron, BSC shall not obtain or use any
information from Cameron except under the following conditions and only in
connection with the exercise of any rights or obligations in any agreement
between BSC and Cameron:




1.     
With respect to the information required to be provided by Cameron to BSC under
the Agreement and Plan of Merger dated November 7, 2003, as amended; the
Securities Purchase Agreement dated November 7, 2003, as amended; the
Convertible Promissory Note dated September 23, 2005; the Amended and Restated
Investor Rights Agreement dated November 7, 2003, as amended; the Stockholder
Option and Stock Purchase Agreement dated November 7, 2003, as amended; and any
information sharing provisions under any other agreements between BSC and
Cameron; and any information BSC obtains by virtue of its shareholding in
Cameron (“the Cameron Information”), BSC will provide access to the Cameron
Information only to four individuals and their successors at BSC: one from
Business Development, one from Regulatory Affairs, one from Marketing Science
and one from Clinical (“the Clean Team”). None of the Clean Team (or former
members of the Clean Team) will have any other responsibilities related to
cardiac rhythm management (other than cardiac ablation) for the duration of any
of the agreements with Cameron or until BSC acquires Control of Cameron,
whichever comes first.




2.     
With respect to information provided by Cameron to BSC prior to the Closing
Date, BSC shall ensure that all individuals with such information send all
originals and copies to a member of the Clean Team, who shall not provide that
information to anyone other than a Clean Team member except as provided in this
Order. Provided, however, that information provided by Cameron to Guidant prior
to the Closing Date need not be sent to a member of the Clean Team; and provided
further, however, that BSC and Guidant shall comply with any restrictions on the
use and distribution of such information provided by Cameron to Guidant
contained in any agreement between Cameron and Guidant.



22

--------------------------------------------------------------------------------



3.     
The Clean Team will not share the Cameron Information with anyone at BSC except
as provided below:




a.     
they may provide to BSC Senior Management, who will not share the information
with anyone outside the Clean Team, outside counsel and BSC Senior Management:




(1)   
information provided by Cameron under Paragraph 6.6(f)(i) of the Securities
Purchase Agreement and Paragraph 3.1 of the Convertible Promissory Note; and




(2)   
on a quarterly basis, information as to whether Cameron appears to be on a
product approval timeline consistent with BSC’s expectations (but not the
reasons therefore) and information contained in a quarterly balance sheet and
income statement;




b.     
they may share the Cameron Information with those BSC Senior Management (who
will not share this information with anyone outside the Clean Team, outside
counsel and BSC Senior Management) as necessary to conduct due diligence to
determine whether to provide Cameron with additional funding if Cameron requests
additional funding from BSC other than as set forth in any existing agreement
between BSC and Cameron (including Section 3 of the Securities Purchase
Agreement, as amended);


 

  c.     
they may share the Cameron Information with those BSC Senior Management (who
will not share this information with anyone outside the Clean Team, outside
counsel and BSC Senior Management) as necessary, in the event of an initial
public offering by Cameron or sale of Cameron, to determine whether to convert
BSC’s notes into shares pursuant to each Convertible Promissory Note executed
(or to be executed) before BSC exercises its option to acquire Cameron.




d.     
they may share the Cameron Information with six individuals, which may include
individuals within the CRM Business at BSC, and with BSC Senior Management
(which six individuals and BSC Senior Management will not share this information
with anyone outside the Clean Team and outside counsel, and the six individuals
and BSC Senior Management will agree to use this information for the sole
purpose of determining whether to exercise the BSC Option):




(1)   
as necessary to conduct due diligence to determine whether to exercise the BSC
Option upon BSC’s receipt from Cameron of the PMA approval documents and notice
from Cameron that the FDA has filed for substantive review of Premarket Approval
for the implantable cardiac defibrillator without 

 
23

--------------------------------------------------------------------------------



  
transvenous leads for the treatment of heart arrhythmias (“Cameron Product”)
pursuant to the definition of the "Option Period" in section 8 of the Securities
Purchase Agreement of November 7, 2003; and

 

(2)   
for one period not to exceed 45 days, as necessary to conduct due diligence to
determine whether to exercise the BSC Option prior to BSC's receipt of the PMA
approval documents and notice from Cameron that the FDA has filed for
substantive review of Premarket Approval for the Cameron Product; and




e.    
they may share the Cameron Information with outside counsel (who will not share
this information with anyone outside the Clean Team, BSC Senior Management (if
BSC Senior Management is allowed to obtain such information pursuant to this
Order), and the six individuals referenced in Paragraph VI.B.3.d. above (if such
individuals are allowed to obtain such information pursuant to this Order)) for
the purpose of obtaining legal advice concerning complying with this Order.




4.     
Only Clean Team members shall be able to exercise BSC’s Board Observation Rights
pursuant to Section 5.5 of the Agreement and Plan of Merger, and Section 6.5 of
the Securities Purchase Agreement, subject to the restrictions on their ability
to share information as provided in this Order.




5.     
BSC shall not exercise its rights to obtain information from Cameron pursuant to
Section 5.6 of the Agreement and Plan of Merger, Section 6.7 of the Securities
Purchase Agreement, or Section 7.5 of each Convertible Promissory Note executed
(or to be executed) before BSC exercises its option to acquire Cameron.
Provided, however, that if Cameron does not keep the Clean Team reasonably
apprised of Cameron’s general financial situation, the Clean Team may exercise
BSC rights to obtain information from Cameron pursuant to Section 5.6 of the
Agreement and Plan of Merger and 6.7 of the Securities Purchase Agreement.
Provided further, however, that the Clean Team will not exercise BSC rights to
obtain information from Cameron pursuant to Section 5.6 of the Agreement and
Plan of Merger and 6.7 of the Securities Purchase Agreement without giving staff
of the Commission thirty (30) days’ advance notice. Such notice shall contain,
among other information requested by staff, a detailed description of the
information sought by the Clean Team, the information provided by Cameron to the
Clean Team, a detailed description of the reasons such information provided by
Cameron has not satisfied the requirement to keep the Clean Team reasonably
apprised of Cameron’s general financial situation, and a detailed description of
all efforts by the Clean Team to obtain such information prior to invoking BSC
rights to obtain information from Cameron pursuant to Section 5.6 of the
Agreement and Plan of Merger and 6.7 of the Securities Purchase Agreement.
Provided further, however, that BSC shall provide a copy of such notice to an
Interim Monitor appointed pursuant to Paragraph III. of this Order at the same
time it provides the notice to staff of the Commission.

 
24

--------------------------------------------------------------------------------



6.     
The Clean Team members, BSC Senior Management and the six individuals referenced
in Paragraph VI.B.3.d. above, shall, before they obtain any Cameron Information,
enter into confidentiality agreements with BSC requiring that they keep Cameron
Information confidential as set forth in this Order and use the Cameron
Information only in connection with the exercise of any rights or obligations in
any agreement between BSC and Cameron and on the bases set forth in this Order.




C.            
Prior to acquiring Control of Cameron, BSC shall not exercise its rights under
Section 6.1 of the Securities Purchase Agreement dated November 7, 2003, and
shall waive the prohibition under Section 6.6(j) of the Securities Purchase
Agreement dated November 7, 2003, (the “Ordinary Course Provisions”) except
under the following conditions:




1.     
BSC shall appoint Neil Dimick as proxy (“Proxy”) to inform BSC as to whether BSC
may exercise its right not to consent to (or to decline to waive, as the case
may be) requests Cameron makes under the Ordinary Course Provisions. BSC shall
not exercise any rights under the Ordinary Course Provisions without the express
written approval of the Proxy in advance of BSC’s exercise of rights. The
purpose of the Proxy is to ensure that BSC makes decisions with respect to the
Ordinary Course Provisions in the same manner as BSC would have made those
decisions absent the Guidant transaction. The Proxy shall inform BSC that it may
exercise its right not to consent (or to decline to waive, as the case may be)
to requests Cameron makes under the Ordinary Course Provisions if the Proxy
concludes that the failure to exercise such right could reasonably be expected
to have an adverse impact on BSC’s financial investment in Cameron, BSC’s
ability to exercise its option to acquire Cameron, or on the value of Cameron to
BSC following an exercise by BSC of its option to acquire Cameron. The Proxy
shall not consider the consequences on any businesses BSC acquired from Guidant.
In making such determination, the Proxy will act as an ordinary, prudent
corporation of the scope of BSC. The Proxy shall have access to all the Cameron
Information in the possession of BSC. The Clean Team will provide the Proxy the
information it provides to BSC Senior Management pursuant to Paragraph VI.B.3.a.
of this Order. The Proxy shall not otherwise consult with or communicate with
BSC in making his or her determination. If Cameron sends written notice to the
Proxy of its intention to take some action covered by the Ordinary Course
Provisions, and the notice explains why, in Cameron’s view, the event is not
likely to have an adverse impact on BSC’s financial investment in Cameron, on
BSC’s ability to exercise its option to acquire Cameron, or on the value of
Cameron to BSC following an exercise by BSC of its option to acquire Cameron,
then the Proxy shall have twenty (20) Business Days (or such longer period as
agreed to by Cameron) to inform BSC that it may exercise its right not to
consent (or to decline to waive, as the case may be) to such request.




2.     
The Proxy shall be an individual and/or organization with which BSC has not done
business in the last 5 years and BSC shall not do business with that individual
or organization for the duration of the Proxy’s term. The Proxy shall act in
good faith, and

 
25

--------------------------------------------------------------------------------



 
shall not have any conflicting obligation (financial or otherwise) with BSC,
Cameron, or any other firm engaged in the research, Development, manufacture or
sale of ICDs.

 

3.     
The Proxy shall serve until the expiration of the Option Period for BSC to
acquire Cameron or upon exercise of that Option.




4.     
Respondents shall execute an agreement that, subject to the prior approval of
the Commission, sets forth the obligations of the Proxy to determine whether BSC
may exercise its rights not to consent to requests Cameron makes under the
Ordinary Course Provisions. The Proxy shall have access to all information BSC
receives or has received from Cameron. Respondents shall require the Proxy to
sign a customary confidentiality agreement pursuant to which the Proxy shall
agree to use the Cameron Information only in connection with the purposes set
forth in this Order; provided, however, that such agreement shall not restrict
the Proxy from providing any information to the Commission or staff of the
Commission.




5.     
If the Commission determines that the Proxy has ceased to act or failed to act
diligently, the Commission may require BSC to appoint a substitute Proxy,
subject to the prior approval of the Commission, in the same manner as provided
in this Paragraph.




D.            
Prior to acquiring Control of Cameron, BSC shall vote its shares only in
proportion to all other shares voted on any matter that comes before a vote of
shareholders of Cameron. Provided, however, that this provision shall not apply
to any matter for which the Proxy has determined that BSC may exercise its
rights under the Ordinary Course Provisions.




E.            
If BSC does not acquire Control of Cameron prior to the expiration of the Option
Period or if BSC is enjoined from acquiring Control of Cameron, then BSC shall:




1.     
Return all the Cameron Information to Cameron within sixty (60) days of the
expiration of the Option Period or the issuance of an injunction preventing BSC
from acquiring Control of Cameron, as applicable, unless Cameron in its sole
discretion permits BSC to retain the Cameron Information; and




2.     
Divest its interest in Cameron within eighteen (18) months of the expiration of
the Option Period or the issuance of an injunction preventing BSC from acquiring
Control of Cameron, as applicable.




F.            
For a period of twelve (12) months following the completion of any due diligence
conducted by BSC of Cameron, the six individuals referenced in Paragraph
VI.B.3.d. above shall not participate in any fashion (including without
limitation management of) in the design, specification, design review, planning
meeting, fabrication or manufacture of any Product in the field of
subcutaneous-only implantable cardioverters and defibrillators, with or without
pacing function and using non-transvenous leads.

 
26

--------------------------------------------------------------------------------



G.            
The purpose of this Paragraph is to maintain Cameron as a viable competitor in
the research and Development of ICDs, and as a viable potential competitor in
the manufacture and sale of ICDs, and to remedy the lessening of competition
resulting from the Acquisition as alleged in the Commission’s Complaint.





VII.


IT IS FURTHER ORDERED that:



A.            
Within five (5) Days of the Acquisition, Respondents shall submit to the
Commission a letter certifying the date on which the Acquisition occurred.




B.            
Within thirty (30) Days after the date this Order becomes final, and every sixty
(60) Days thereafter until Respondents have fully complied with Paragraphs
II.A., II.B., II.C., II.J., and all their responsibilities to render
transitional services to the Commission-approved Acquirer as provided in the
Remedial Agreement(s); and until Respondents have acquired Control of Cameron or
divested its interest in Cameron, whichever occurs first, Respondents shall
submit to the Commission a verified written report setting forth in detail the
manner and form in which they intend to comply, are complying, and have complied
with this Order. Respondents shall submit at the same time a copy of their
report concerning compliance with this Order to the Interim Monitor, if any
Interim Monitor has been appointed. Respondents shall include in their reports,
among other things that are required from time to time:




1.     
a full description of the efforts being made to comply with the relevant
Paragraphs of this Order;




2.     
a detailed plan to deliver all Confidential Business Information required to be
delivered to the Commission-approved Acquirer pursuant to Paragraph II.J. and
agreed upon by the Commission-approved Acquirer and the Interim Monitor (if
applicable) and any updates or changes to such plan;




3.     
a description of all Confidential Business Information delivered to the
Commission-approved Acquirer, including the type of information delivered,
method of delivery, and date(s) of delivery;




4.     
a description of the Confidential Business Information currently remaining to be
delivered and a projected date(s) of delivery; and




5.     
a description of all technical assistance provided to the Commission-approved
Acquirer during the reporting period.



27

--------------------------------------------------------------------------------



C.            
Within thirty (30) Days after the date this Order becomes final, and every sixty
(60) Days thereafter until Abbott has divested all shares of stock of BSC that
it holds or acquires pursuant to the Remedial Agreement, Abbott shall submit to
the Commission a verified written report setting forth in detail the manner and
form in which it intends to comply, is complying, and has complied with this
Order. Abbott shall include in its reports, among other things that are required
from time to time:




1.     
a full description of the efforts being made to comply with the relevant
Paragraphs of this Order;




2.     
a full description of the number of shares of stock of BSC sold since its last
compliance report, and the number of share remaining to be sold.




D.            
On the first anniversary of the date this Order becomes final, and annually
thereafter for nine (9) years, and at such other times as staff of the
Commission shall request, Respondents shall submit to the Commission a verified
written report setting forth in detail the manner and form in which they intend
to comply, are complying, and have complied with this Order.



 
VIII.


IT IS FURTHER ORDERED that Respondents shall notify the Commission at least
thirty (30) Days prior to any proposed (1) dissolution of the Respondents, (2)
acquisition, merger or consolidation of Respondents, or (3) any other change in
the Respondents that may affect compliance obligations arising out of this
Order, including, but not limited to, assignment, the creation or dissolution of
subsidiaries, or any other change in Respondents.


IX.


IT IS FURTHER ORDERED that, for the purpose of determining or securing
compliance with this Order, and subject to any legally recognized privilege, and
upon written request with reasonable notice to Respondents made to their
principal United States offices, Respondents shall permit any duly authorized
representative of the Commission:



A.            
Access, during office hours of Respondents and in the presence of counsel, to
all facilities and access to inspect and copy all books, ledgers, accounts,
correspondence, memoranda and all other records and documents in the possession
or under the control of Respondents related to compliance with this Order; and




B.            
Upon five (5) Days’ notice to Respondents and without restraint or interference
from Respondents, to interview officers, directors, or employees of Respondents,
who may have counsel present, regarding such matters.



28

--------------------------------------------------------------------------------


X.


IT IS FURTHER ORDERED that this Order shall terminate ten (10) years from the
date on which this Order becomes final.


By the Commission. Commissioner Harbour recused.






 
Donald S. Clark
Secretary




SEAL




ISSUED:

 
 
 
 
 
 
 
 
 
 
 
 

 
29

--------------------------------------------------------------------------------


APPENDIX I
NON-PUBLIC
ABBOTT AGREEMENT





















































